Citation Nr: 1516354	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ovarian cysts.  

2.  Entitlement to service connection for right ovarian cysts. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1986 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied reopening of service connection for left ovarian cysts, and denied service connection for right ovarian cysts.  

In July 2012, the Veteran testified at a Board hearing before a Veterans Law Judge at the local RO.  A copy of the hearing transcript is associated with the claims file.  In February 2015, the Veteran was informed that the Veterans Law Judge who had conducted the July 2012 Board hearing had retired, and was provided a period of 30 days within which to request a new hearing before a different Veterans Law Judge.  The February 2015 letter also informed the Veteran that no response within 30 days would be interpreted as an indication the Veteran did not want another hearing.  To date, the Veteran has not responded to the February 2015 letter, and therefore, the Board will proceed with adjudication.  

In February 2014, the Board, in pertinent part, granted reopening of service connection for left ovarian cysts, and remanded the current issues on appeal to the RO for additional development.  Further, in September 2014, the Board again remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the September 2014 Board Remand is included in the Duties to Notify and Assist section below.

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral ovarian cysts.  

2.  The weight of the evidence does not establish that the Veteran's ovarian cysts had their onset during service or are otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ovarian cysts are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for right ovarian cysts are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in June 2009, prior to the initial adjudication of the claims in October 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection for left and right ovarian cysts, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, VA examination reports from September 2009 and April 2014, and the Veteran's statements.  

The Veteran was afforded a VA medical examination in September 2009 in connection with her claim of service connection for left ovarian cysts, and a VA examination in April 2014 in connection with her claims of service connection for left and right ovarian cysts.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the September 2009 VA examination, the VA examiner did not provide a diagnosis of left ovarian cysts.  In the February 2014 Remand, the Board found the September 2009 VA examination inadequate as additional medical evidence of record reflected that the Veteran had a current diagnosis of left ovarian cysts.  As such, the Board requested a new VA examination be afforded to the Veteran, which was performed in April 2014.  The Board finds that the April 2014 VA examination is adequate with regard to the claims of service connection for right and left ovarian cysts.  The opinions expressed within the April 2014 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

During the April 2014 VA examination, the Veteran indicated that she was treated for a ruptured ovarian cyst during service.  In the September 2014 Remand, the Board found that treatment for a ruptured ovarian cyst was not noted in the Veteran's service treatment records.  As such, the Board requested the Appeals Management Center (AMC) to (1) contact the Veteran to identify the military facility where she was treated for a ruptured ovarian cyst during service, and then 
(2) acquire the relevant records from the identified facility.  In September 2014, the AMC sent correspondence to the Veteran requesting she identify the military facility where she received treatment for a ruptured ovarian cyst in service.  To date, the Veteran has not responded to the September 2014 correspondence.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, ovarian cyst is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection for left and right ovarian cysts is warranted.  Specifically, the Veteran indicates that she experienced recurrent bilateral ovarian cysts that have caused significant abdominal cramping and pain beginning in service and continuing since service.  See September 2003 Statement, see also July 2012 Board Hearing Transcript pp. 4-7; March 2014 VA Examination Report.  

The Board first finds that the Veteran has a current disability of bilateral ovarian cysts.  Pelvic ultrasounds performed in June 2003, June 2008, September 2008, and April 2009 revealed left ovarian cysts.  The June 2008 pelvic ultrasound also revealed a right ovarian cyst.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's bilateral ovarian cysts did not have their onset in service.  In this regard, the Veteran reported that she received treatment in service for a ruptured ovarian cyst found on ultrasound after she presented to a service emergency department complaining of severe lower pelvic pain.  See March 2014 VA Examination Report.  Review of the service treatment records, however, demonstrate no documented treatment for a ruptured ovarian cyst.  While service treatment records reflect that the Veteran received acute medical treatment on several occasions, there is no record of the Veteran reporting severe lower pelvic pain that was diagnosed as a ruptured ovarian cyst.  

Service treatment records indicate the Veteran received acute medical treatment for lower back pain on several occasions.  A January 1989 service treatment record indicates the Veteran complained of lower back pain due to falling down stairs; a diagnosis of muscular strain was provided.  An October 1992 service treatment record indicates the Veteran complained of lower back pain due to falling off a ladder and completing a 12-mile run with a weighted rucksack; a diagnosis of back pain was provided.  A March 1993 service treatment record indicates the Veteran complained of lower back pain due to picking up her daughter; a diagnosis of muscular strain was provided.  Service treatment records also indicate the Veteran received medical treatment for urinary tract infections (March 1987, February 1988, April 1988, June 1988, October 1989) and vaginitis (June 1988, March 1991).  

In addition to the above, a May 1990 service treatment record indicates the Veteran, while pregnant, reported intermittent vaginal bleeding without cramping.  The service physician indicated that the Veteran's symptoms were likely attributable to a threat abortion with questionable dating, and ordered a pelvic ultrasound.  A subsequent service record entry indicates the pelvic ultrasound revealed a viable nine-week gestational sac with an extrachorionic hematoma and a right adnexal cystic mass, measuring 10 centimeters.  The Veteran was referred to the service obstetrical physicians for further evaluation and follow-up.  Service treatment records indicate the Veteran underwent exploratory laparotomy in August 1990 where an 11-centimeter fibroid was found on the surface of the uterus.  A March 1991 service treatment record indicates that the Veteran reported lower abdominal pain, and reported the known uterine fibroid.  Upon examination, the service physician indicated a mass on the pelvis up to the umbilicus with a uterine fullness like a four-month pregnancy.  The service physician indicated a diagnosis of fibromyoma uteri (uterine fibroid).  In April 1991, the Veteran underwent a total abdominal hysterectomy due to the complications of the pregnancy by the uterine fibroid and the continued pain and cramping.  According to the April 1991 operative report, the Veteran had a 14-centimeter uterine fibroid, but the ovaries and Fallopian tubes "looked good."  

The Veteran's service treatment records do not provide a diagnosis of ovarian cysts, and instead ascribe the Veteran's symptoms to uterine fibroids.  As the Board finds that ovarian cysts are conditions that would have ordinarily been recorded during service, the Board also finds that the lack of documentation of a ruptured ovarian cyst in service to be highly probative.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring). 

The Veteran was service connected for the total abdominal hysterectomy in a January 1994 rating decision.  In connection with the Veteran's claim for service connection for the total abdominal hysterectomy and subsequent related claims, the Veteran was afforded VA examinations in December 1993 and November 2003.  Upon both examinations, the VA examiners noted the Veteran's history of uterine fibroids that led to the April 1991 hysterectomy; however, neither report contains mention of a history of an ovarian cyst.  Additionally, both examination reports indicate normal examinations without palpable masses or abdominal tenderness.  

The first documentation of an ovarian cyst contained in the evidence of record is a June 2003 VA treatment record that indicated a pelvic ultrasound revealed a small cyst on the Veteran's left ovary.  This June 2003 VA treatment record also indicates that the Veteran reported a three-year history of intermittent left-sided pelvic/abdominal pain.  VA treatment records as early as June 2001 also reflect the Veteran's complaints of left lower abdominal pain.  In addition, a March 2003 VA treatment record indicates examination of the Veteran's abdomen revealed left -sided fullness and slight tenderness to palpation.  The first documentation of a right ovarian cyst contained in the evidence of record is a June 2008 VA pelvic ultrasound report.  In weighing the statements of the Veteran regarding recurrent symptoms during service and since service separation against the other evidence of record, the absence of complaints of, a diagnosis of, and treatment for ovarian cysts for seven years since service is one factor that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran's ovarian cysts did not have their onset during active service.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's ovarian cysts are not related to active service.  In this regard, the Veteran underwent VA examinations in September 2009 and April 2014 in connection with her claims for service connection for left and right ovarian cysts.  

In connection with her claim of service connection for a left ovarian cyst, the Veteran was afforded a VA examination in September 2009.  The VA examiner discussed the Veteran's history of uterine fibroids that led to the April 1991 total abdominal hysterectomy; however, there was no mention of a history of ovarian cysts.  The VA examiner noted no complaints of abdominal or pelvic pain, and no reports of bleeding.  Physical examination revealed no abdominal tenderness.  As a result, the VA examiner did not provide a diagnosis of ovarian cysts.  As mentioned above, in the February 2014 Remand, the Board found the September 2009 VA examination inadequate as contemporaneous medical evidence documented the presence of ovarian cysts, and requested a new examination was afforded to the Veteran, which was performed in April 2014.  

The April 2014 VA examination report indicates that the Veteran reported intermittent lower abdominal/pelvic pain beginning in service and recurring since service.  The Veteran also reported receiving emergency medical treatment for severe symptoms, at which time she was told that she had a ruptured ovarian cyst.  The Veteran further indicated that she has experienced at least two similarly severe episodes since service separation.  Following physical examination and review of the Veteran's service and post-service medical records, the VA examiner opined that the Veteran's bilateral ovarian cysts are less likely than not incurred in or caused by an in-service injury, event, or illness.  As rationale, the VA examiner indicated that the Veteran's service treatment records provide no evidence of an ovarian cyst condition that had its onset in active military service, and no evidence that the ovarian cyst condition is related to recurrent abdominal pain.  In forming her opinion, the VA examiner specifically referred to the April 1991 hysterectomy operative report, which indicated the ovaries "looked good," and a December 2004 computerized tomography (CT) scan, which noted that the pelvic organs were "unremarkable."  The VA examiner further opined that given the presence of moderate colonic diverticulosis, probable mild diverticulitis, and a gall stone, as identified in the December 2004 CT scan, and "no concrete evidence of ovarian cyst; the complaint of [abdominal]/pelvic pain could have resulted from the colon diverticulitis" identified post service.  

As indicated above, there is no medical evidence of record documenting the Veteran's ovarian cysts as occurring during service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the Veteran's ovarian cysts to any aspect of her active service, and the Veteran has not alluded to any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and her current disability.  

The Board acknowledges that the Veteran reported experiencing intermittent symptoms of lower abdominal/pelvic pain and cramping, described as fireworks exploding, which she contends are symptoms of ovarian cysts.  The Veteran also reported that she experienced severe pain and cramping during service severe enough so as to necessitate emergency treatment, at which time, she was told by her treating clinician that she was experiencing a ruptured ovarian cyst.  She also reported that her symptoms have continued since service separation, and frequently come and go, and can occur as often as on a monthly basis.  As such, the Veteran asserts that her ovarian cysts are related to service.  The Board finds that the Veteran is competent to report symptoms of pain and cramping that she perceives through her own senses.  See Layno, 6 Vet. App. 465, 469.  Lay evidence may establish the presence of symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  However, the Board finds the Veteran's contentions not credible.  In this case, the earliest attribution of the Veteran's symptoms to an ovarian cyst is a June 2003 VA pelvic ultrasound report.  VA treatment records between 2001 and 2003 indicate that the Veteran reported a three-year history intermittent left-side pelvic pain prior to the June 2003 pelvic ultrasound.  Evidence of record indicates the presence of pelvic pain and abdominal cramping in service, but the medical evidence of record associates these symptoms to the Veteran's uterine fibroids.  

Insomuch as the Veteran has attempted to establish a nexus through her own lay assertions, the Board finds that the etiology of the Veteran's current disability falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Ovarian cysts require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Therefore, because of the medical complexity of this matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between her current disability and service.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and the current bilateral ovarian cysts.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for left and right ovarian cysts, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for left ovarian cysts is denied. 

Service connection for right ovarian cysts is denied. 


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


